Citation Nr: 0924943	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected residuals 
of a right meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On June 24, 2009, the Veteran's representative submitted a 
motion to remand the case to the agency of original 
jurisdiction (AOJ) for the purpose of scheduling a Travel 
Board hearing before a Veterans Law Judge.  Pursuant to 
38 C.F.R. § 20.703, an appellant or an appellant's 
representative may request a hearing before the Board at a VA 
field facility when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in Rule 1304 (38 C.F.R. § 20.1304).  Rule 1304 states that an 
appellant has 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board to request a personal hearing.  See 38 C.F.R. 
§ 20.1304 (2008).  

Here, the Veteran received notice that his case was certified 
to the Board on June 5, 2009.  His June 24, 2009 request for 
a hearing was within 90 days of this notice.       

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  See 38 U.S.C.A. 
§ 7107 (West 2002).  
2.  Thereafter, the case should be 
returned to the Board for appellate 
consideration.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




